The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

EXAMINER’S AMENDMENT

             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Mr. Clement Cheng.
***     The application has been amended as follows:

***	Amend claim 6 (line 3) by replacing “movable” with –removable--.   

***	Amend claim 7 (line 2) by replacing “a battery bottom” with –a first battery bottom--.

***	Amend claim 8 (line 3) by removing the word “claim”.  

***	Amend claim 9 (line 4) by replacing “in” with –and--.


Reasons for Allowance

The prior art listed on the PTO form 892 shows art related to the invention that does not anticipate the invention and is not seen to be able to be combined such that the invention was seen to be an obvious combination of the prior art.  The following is how the prior art relates to different structures of the claimed invention.  




Para. 17 of Liu (U.S. Publication No. 20140182610) teaches the absorption stem further includes a paper layer (6; para. 35) sleeved on the outside of the sleeve and connection component and made of soft material for decorative purposes or attaching a trademark thereon.  Liu is seen to show motivation for adding the trim in order to attach a trademark.  

Para. 7 of Winefordner et al. (U.S. Patent No.  5343858) teaches that in order to provide for a pleasing and aesthetic appearance, a decorative ring 62 (fig. 1 and 2) is threaded downwardly on top of the retainer ring 50 (fig. 2) to provide for a color matching to the regulator. The ring 62 (fig. 1 and 2) also allows for a covering and protection of the retainer ring 50 so that it will not be disturbed.   Winefordner et al. is seen to show motivation for adding the trim in order to provide a pleasing and aesthetic appearance.  

Para. 88 of Fung et al. (U.S. Publication No.  20220175047) teaches a joint 11C (fig. 2) but does not teach a groove formed between the bottom cover and the shell section.  




        The following is an examiner's statement of reasons for allowance: 
Shan (U.S. Publication No.  20170112192) is seen to be the closest prior art document.  Shan shows (cover sheet) a housing (10 and 19) that is made of a bottom cover 19 and shell section 10 (claim 1, line 4).  Shan shows a groove (not labeled, but near the lead line of numeral 17) formed between the bottom cover 19 and the shell section 10.  

	Page 1, line 20, of the prior art portion of applicant's specification teaches decorative parts that is equivalent to the claimed trim piece (claim 1, last line).  

	However, the examiner knows of no obvious rational why one skilled in the art would combine Shan and the prior art such that the art shows a groove and a trim piece between the bottom cover and shell section.  Further, claim 1 (line 5) requires a battery retained in the housing.  One skilled in the art would not modify Shan to contain a battery.  

The following structure of a groove formed between the bottom cover and the shell section and a trim piece mounted between the bottom cover and shell section (claim 1), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Interview Summary
The amendment herein is a direct reflection as to what was agreed upon during the interview.

Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
July 19, 2022